DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,232,985 to Bisio. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘985 claims such as closing bottom at the upper edge, engagement element having a vertically extending engagement face, etc. if such limitations were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 14-18, 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 12, the scope of the claims is unclear because the claims are directed to a cap and a container is not a part of a cap.  For purposes of examination, claims will be treated as directed to a cap capable of functioning with a container.
Regarding claim 14, “the pivoted position” lacks antecedent basis.
Regarding claim 22, “a second connecting element” is recited; however a first connecting element has not been claimed and thus it is unclear if there are two connecting elements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2004/0200797 to Hicks et al. (Hicks).

Regarding claim 19, Hicks discloses a cap (Fig 1) for use as recited, the cap comprising an inner annular wall (36) concentric with an axis, a closing bottom (42) to close the inner annular wall (36), an annular handling portion (72) suitable to be grasped by a user to disconnect the cap, the annular handling portion being concentric to the axis and radially spaced from the inner annular wall to define at least one safety passage (84) between the handling portion and inner annular wall, a guarantee seal (50) radially positioned between the inner annular wall and the annular handling portion and concentric with the axis, having at least one engagement element (56) configured to rotationally engage a resistant element, at least one bridge (54) connected to the seal and configured to break, at least one member (54) connecting the seal to the cap such to retain the seal such that seal remains attached to the cap upon breaking of bridge.  In particular, Hicks discloses multiple bridges that connect the seal to the cap such that the seal would still be connected if one bridge breaks.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of US Patent No. 5,853,095 to Marshall et al. (Marshall).
Regarding claim 1, in an alternative interpretation, Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge to upper edge, a closing bottom (42) to close the inner annular wall, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap from the coupling portion, the annular handling portion radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall, a guarantee seal (50).  Hicks does not teach a guarantee seal having the structure as recited.  Marshall discloses a cap (12) and a guarantee seal (14) having at least one engagement element (48) configured to rotationally engage a resistant element, at least one bridge (42) connecting 
Regarding claim 2-3, Hicks teaches the cap of claim 1 and further teaches annular handing portion having a bottom and top edge but does not teach the edges substantially circular.  However, Marshall discloses a cap with bottom and top edges (22) substantially circular.  One of ordinary skill in the art would have found it obvious to change the shape of the handling portion to be circular as suggested by Marshall in order to facilitate closure since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Hicks further teaches at least one tongue (A, Fig 1 below) connecting the annular handling portion (72) to the inner annular wall (36).


    PNG
    media_image1.png
    802
    689
    media_image1.png
    Greyscale


Regarding claim 5, Hicks teaches the tongue (A) extend generally radially from the inner annular wall (36) to the handling portion (72) and the at least one member (44, Marshall) positioned adjacent the tongue.
Regarding claim 6, Hicks further teaches the at least one tongue including four tongues, each tongue radially extending from axis of rotation of the cap between inner annular wall and annular handling portion (Fig 1 above).

Regarding claim 12, Hicks further discloses the cap capable of functioning with a container as recited since it has the structure of the cap as recited.

Claim 1, 7-10, 13-19, 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of US Patent No. 5,056,675 to Julian.
Regarding claim 1, Hicks discloses Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge to upper edge, a closing bottom (42) to close the inner annular wall, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap from the coupling portion, the annular handling portion radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall, a guarantee seal (50).  Hicks does not teach a guarantee seal having the structure as recited.  Julian discloses a cap (10) and a guarantee seal (Fig 3) having at least one engagement element (52) configured to rotationally engage a resistant element, at least one bridge (34) connecting adjacent portion of the seal and configured to break, at least one member (38) connecting the seal to the cap to retain the seal such that the seal remains attached to the cap upon breaking of the at least one bridge.  One of ordinary skill in the art would have found it obvious to incorporate a guarantee seal to the Hicks cap as suggested by Julian in order to indicate tamper.
Regarding claim 7, the modified Hicks teaches the cap of claim 7 and further teaches the guarantee seal including an engagement portion (30, Julian) connected to a connecting portion (40, Julian) with a bendable loop (42, Julian), wherein the engagement element (54, Julian) is on the engagement portion (30).  

Regarding claim 9, the modified Hicks teaches the cap of claim 7 and the modified Hicks further teaches the at least one member (38, Julian) securing connecting portion (40, Julian) to inner annular wall (36, Hicks).
Regarding claim 10, the modified Hicks teaches the cap of claim 7 and the modified Hicks further teaches at least one member including a first safety portion (50) connecting the engagement portion (30) to the inner wall and a second connecting element (36) connecting the connecting portion (40) to inner annular wall.
Regarding claim 13, the modified Hicks teaches the cap of claim 7 and further teaches engagement portion (30, Julian) configured to pivot (Figs 5-6) relative to connecting portion (40) at the loop (42) upon the at least one bridge (34) breaking, wherein the loop (42) maintains the engagement portion (30) and the connecting portion (40) in a broken seal configuration (Fig 7, Julian).
Regarding claim 14, Hicks discloses a cap for use as recited, the cap comprising an inner annular wall, a closing bottom to close the wall, an annular handling portion suitable to be grasped, a guarantee seal (50).  Hicks does not teach the seal having the structure as recited.  Julian discloses a cap (10) with a guarantee seal (Fig 3) having at least one engagement portion (30) with an engagement element (52) capable of engaging a resistant element, at least one connecting portion (40) connected to the engagement portion (30) with a loop (42) between the engagement portion (30) and the connecting portion (40), at least one bridge (34) connected to the guarantee seal and configured to break, a member (38) connecting the guarantee seal to the cap to retain the guarantee seal attached to the cap upon breaking of bridge, the engagement 
Regarding claim 15, Hicks further teaches the annular handling portion extending between a bottom and top edge and radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall.
Regarding claim 16, Hicks further discloses at least one radially extending tongue (A, Fig 1 above).
Regarding claim 17, the modified Hicks further teaches the cap of claim 14 and the modified Hicks further teaches at least one member including a first safety portion (50, Julian) connecting the engagement portion (30) to the inner wall and a second connecting element (36) connecting the connecting portion (40) to inner annular wall.
Regarding claim 18, the modified Hicks further teaches the seal including a plurality of guarantee portions connected to one another with a plurality of bridges (34) in intact seal configuration (Fig 8) prior to opening of a container, and separate from each other in broken seal configuration (Figs 6-7) after opening of a container.  In particular, since the modified Hicks teaches the cap as recited, then it can also be used with a container as recited.
Regarding claim 19, in an alternate interpretation, Hicks discloses a cap (Fig 1) for use as recited, the cap comprising an inner annular wall (36) concentric with an axis, a closing bottom (42) to close the inner annular wall (36), an annular handling portion (72) suitable to be grasped by a user to disconnect the cap, the annular handling portion being concentric to the axis and radially spaced from the inner annular wall to define at least one safety passage (84) between the handling portion and inner annular wall, a guarantee seal (50) radially positioned between 
Regarding claim 22, the modified Hicks teaches the cap of claim 19 and further teaches the guarantee seal including an engagement portion (30, Julian) connected to a connecting portion (40) with a bendable loop (42), the engagement element (52) is on the engagement portion (30).  
Regarding claim 23, the modified Hicks teaches the cap of claim 22 and further teaches wherein at least one member includes a first safety portion (50, Julian) connecting the engagement portion (30) to the inner annular wall (36, Hicks) and a second connecting element (36) connecting the connecting portion (40) to the inner annular wall.
Regarding claim 24, the modified Hicks teaches the cap of claim 22 and further teaches wherein the engagement portion (30) is configured to pivot relative to connecting portion (40)  at the loop (42) upon bridge breaking, the loop maintains the engagement portion and connecting portion in a pivoted broken seal configuration (Fig 6).

Claim 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of Julian and US D547,657 to Tacchella.

Regarding claim 21, the modified Hicks further teaches the guarantee seal (50) extending below lower edge of the inner annular wall and bottom edge of handling portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT POON/Examiner, Art Unit 3735